Case 18-13303-jkf        Doc 53      Filed 09/12/19 Entered 09/12/19 17:00:00                  Desc Main
                                     Document      Page 1 of 1


                               IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


In Re:                                                   :
                                                         :
         Elizabeth Freeman                               :       Chapter 13
         Anthony T. Riddick                              :
                                                         :       Case No. 18-13303JKF
Debtor(s)                                                :

                                     CERTIFICATE OF NO RESPONSE


        I hereby certify that no answer, objection or other responsive pleading has been filed in response
to the Motion to Modify Plan at docket number 48.



Dated: September 12, 2019                                    /s/ Brad J. Sadek, Esquire
                                                               Brad J. Sadek, Esquire
                                                               Sadek and Cooper
                                                               1315 Walnut Street, Suite 502
                                                               Philadelphia, PA 19107
                                                               215-545-0008
